Title: To George Washington from Thomas Mifflin, 5 October 1792
From: Mifflin, Thomas
To: Washington, George



Sir.
Philadelphia, 5th Octr 1792.

I have the honour to acknowledge the receipt of your Excellency’s letter, inclosing a copy of a Proclamation, that you have issued, in consequence of certain irregular and refractory proceedings, which have taken place, in particular parts of some of the States, contravening the laws for raising a revenue upon Spirits, distilled within The United States: And it affords me the sincerest satisfaction to find, that you repose a just confidence in the exertions of the Executive of Pennsylvania, to further, in every proper way, the particular object of the measure, which you have, at this time, adopted, as well as, on every other occasion, to promote a due obedience to the constitutional laws of The Union.
Previously to the publishing of your Proclamation, certain Rioters, of the county of Chester, who, in opposing the collection of the revenue upon Spirits, had committed an assault and battery on the officer, were indicted, convicted, and fined; and, I am informed, that the regular process had, likewise, issued against the perpetrators of a similar offence, in the county of Allegheny. Every other necessary step, which the law permits to be taken, I will cheerfully pursue, in order to prevent, or punish, the repetition of delinquencies, so hostile to the peace and happiness

of the Community; for, independent of an earnest desire to contribute to the tranquility and honour of your administration, I am sensible, that the prosperity of every individual State, depends upon the prosperity of The Union; which can only be effected by a strict and faithful attention to our Federal obligations.
Under these impressions, I have thought it proper to address a letter (a copy of which I take the liberty to inclose) to the Judges of the Supreme Court, and the Presidents of the courts of Common Pleas, requesting that they will inculcate the indispensable duty of obedience to the laws of The Union; and, particularly, as far as their jurisdiction extends, that they will charge the Grand Inquest convened in the several counties, to enquire into, and present, offences of the nature, to which your Proclamation refers. I have the Honour to be, Sir, With perfect respect, Your Excellency’s Most Obedt Hble Servt

Thomas Mifflin

